Citation Nr: 1528077	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-04 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for diabetic peripheral neuropathy, bilateral lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from November 1985 to September 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied service connection for diabetes mellitus (diabetes) and service connection for peripheral neuropathy, right and left lower extremity.  

The Veteran provided testimony during a videoconference hearing before the undersigned in October 2014.  A transcript is of record.  

The Board notes that a January 2013 VA Form 9, in which the Veteran stated that he no longer required treatment for diabetes, was interpreted by the RO as a withdrawal of the related claim for service connection.  However, he then stated that he believed his current claim for service connection for peripheral neuropathy should be granted as secondary to diabetes.  The Veteran explained during the Board hearing that he did not intend to withdrawal the claim in that VA Form 9 and did not understand the consequences of the RO's interpretation of his statement.  As such, the Board finds that the issue of service connection for diabetes was perfected in the January 2013 VA Form 9 and was not withdrawn therein.  As such, the issue is properly before the Board.  38 U.S.C.A. 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
FINDINGS OF FACT

1.  The Veteran's left knee disability resulted in an inability to properly exercise, which led to obesity and the development of diabetes.  

2.  Currently diagnosed diabetic peripheral neuropathy is caused by diabetes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The criteria for service connection for diabetic peripheral neuropathy, bilateral lower extremity, have been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board is granting service connection for diabetes and diabetic peripheral neuropathy, bilateral lower extremity, the issues on appeal is substantiated, and there are no further VCAA duties with regard to either issue.  Wensch v. Principi, 
15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

The regulations provide that a disability which is proximately due to or the result of a service connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Veteran contends that he incurred diabetes as a result of his inability to exercise due to recurrent surgeries and chronic pain from his service-connected left knee disability.  He also contends that his diabetes caused diabetic peripheral neuropathy of the bilateral lower extremity.  

The Board finds that the weight of the evidence is in favor of granting service connection for diabetes as proximately caused by his service-connected left knee disability.  The Veteran's treating private physician, Dr. C.D., stated in a December 2011 letter that the Veteran's history of chronic knee pain and recurrent surgeries resulted in his inability to adequately exercise.  As a result, he gained significant weight over the past few years, which led to diabetes and diabetic neuropathy.  

In a January 2012 VA examination report, the examiner concluded that is less likely as not that the Veteran's diabetes and diabetic peripheral neuropathy were caused by or the result of his service-connected left knee disability since there was no nexus between the two.  The examiner stated that it is the Veteran's behavioral choice to have eaten more calories than he was expending and thus to have gained weight and is not the fault of his knee condition in any way.  The examiner noted that Dr. C.D. noted a history of knee problems and the current diagnoses of diabetes and diabetic neuropathy, but failed to note or consider the private physician's opinion of a positive nexus between the left knee disability and diabetes as well as diabetic neuropathy.  

In a second letter from Dr. C.D. dated in April 2012, the physician stated that the initial condition of obesity was unable to be treated secondary to the Veteran's chronic knee pain, which significantly limited his ability to exercise.  Although diet certainly played a part in his condition, Dr. C.D. stated that the inability to exercise was also a major factor.  

A May 2012 letter from the Veteran's treating bariatric surgeon, Dr. R.M., acknowledged the VA examiner's findings and stated that he could not disagree more.  The surgeon stated that there is a significant body of evidence linking a lack of exercise to obesity, and to comorbidities like diabetes.  In the Veteran's case, the surgeon stated that it would be difficult for anyone to conclude that his weight gain was due to "poor dietary choices" alone.  Ideally, there would be some counseling involved, documenting the calories consumed, food choices, and behavioral modifications to recommend.  However, such evidence did not exist.  Therefore, the surgeon stated, it would be pure, uneducated speculation to make such a conclusion.  The surgeon further stated that to fail to acknowledge the importance of exercise in maintaining a healthy weight, and in avoiding diabetes, is also a clear error on the evaluator's part.  

During the Board hearing, the Veteran testified about the impact his chronic left knee pain and recurrent surgeries had on his ability to exercise and, consequently, on his weight.  He also explained that once he recovered from his last surgery, a total knee replacement, he was able to return to exercising and had lost a significant amount of weight.  He acknowledged that his food choices played a role in his weight gain in the past, but strongly believed that his inability to exercise was a significant cause of his weight gain and subsequent incurrence of diabetes and peripheral neuropathy.  

Given the positive opinions from the Veteran's private physician and bariatric surgeon, who have provided treatment to the Veteran for many years, given the fact that the VA opinion did not consider the positive evidence of a nexus between the left knee disability and diabetes, and resolving all doubt in the Veteran's favor, the Board finds that the weight of the evidence is in favor of finding that the service-connected left knee disability was the proximate cause of the Veteran's diabetes.  Thus, service connection for diabetes is warranted.  

Similarly, the weight of the evidence demonstrates that diabetes is the proximate cause of the Veteran's peripheral neuropathy, bilateral lower extremity.  Thus service connection for diabetic peripheral neuropathy, bilateral lower extremity, is also warranted.  






ORDER

Service connection for diabetes is granted.  

Service connection for diabetic peripheral neuropathy, bilateral lower extremity, is granted.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


